DETAILED ACTION
This action is in response to the amendment filed on 10/25/2022 which was filed in response to the Non-Final Rejection dated 5/2/2022.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.
New grounds of rejection are presented in this Office action which were not necessitated by applicant's amendment.  Accordingly, this action is Non-Final.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of various terms such as TREVIRA, ES FIBERVISIONS, WEYCO, VINNOL, VINNAPAS, DUROSET, VINAC, BERSTRENGTH, STOCKHAUSEN, EVONIK, and HYSORB, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Examiner’s note: see paragraphs [047], [051], [074-78], and [081] of the original disclosure.

Drawings
The drawings were received on 10/25/2022.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8, and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 16, and 20 of copending Application No. 16/978,889 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6, 16, and 20 of the copending application meet the limitations of claims 1-6 and 16-17 of the presently claimed invention, respectively. Furthermore, claim 8 of the copending application recites a first layer comprising low core bicomponent fibers and a second layer comprising high core bicomponent fibers. The low core bicomponent fibers correspond to the claimed synthetic fibers of the second layer of present claim 8 and therefore claim 8 of the copending application meets the limitations of present claim 8.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14 of copending Application No. 16/978,889 in view of Baker et al (USPGPUB 2012/0144611).
Regarding claims 1-6, 8, and 16-17, see the provisional rejection above for how the cited copending application meets the limitations of these claims. 
Regarding claim 13, claim 13 of the copending application discloses an airlaid nonwoven material comprising a first layer comprising low core bicomponent fibers, a second layer comprising high core bicomponent fibers, and a third layer comprising cellulose fibers. Examiner’s note: the low core bicomponent fibers correspond to the claimed synthetic fibers and the first, second, and third layers of claim 13 of the copending application correspond to the first, second, and third layers of present claim 13.
The copending application is silent with regard to the third layer being coated on at least a portion of its surface with a binder.
Baker a nonwoven wipe material suitable for use as a moist toilet tissue or baby wipe that is safe for septic tank and sewage treatment plants [0002]. The nonwoven wipe can be a multistrata nonwoven wipe wherein each layer can comprise cellulose fibers and bicomponent fibers [0013]. In certain embodiments, at least a portion of at least one outer layer of the wipe is coated with binder [0018]. The binder provides the necessary dry and wet tensile strength for use in its intended application [0007] [0107].
The copending application and Baker are analogous because both disclose nonwoven absorbent material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply binder to the surface of either or both of the first and third layers of the copending application’s nonwoven material (wherein the third layer is coated on at least a portion of its surface with a binder).  One of ordinary skill in the art would have been motivated to apply binder to such surfaces because this would provide the necessary dry and wet tensile strength for use in its intended application as disclosed by Baker. Both the copending application and Baker disclose nonwoven material used as absorbent products (see claim 20 of the copending application).
Regarding claim 14, claim 14 of the copending application states that the second layer can further comprise cellulose fibers.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, 8-10, 13-14, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Baker et al (USPGPUB 2012/0144611).
Regarding claims 1 and 5, Baker discloses a dispersible wipe material which is soft, economical, and has sufficient in-use strength while maintaining flushability in conventional toilets and their associated wastewater conveyance and treatment systems [0002]. The wipe material can be a multistrata, airlaid nonwoven wipe material wherein each layer comprises cellulosic fibers and up to about 50 weight percent bicomponent fibers (The airlaid nonwoven material of claim 1, further comprising fine cellulose fibers – claim 5) [0013] [0142]. The bicomponent fibers can have a PE sheath and a PET or PP core [0084] [0094]. Hansen et al (US Patent 5,456,982), incorporated by reference in Baker [0083], discloses that the bicomponent fibers can have a weight ratio of sheath and core components in the range of about 10:90 to 90:10, typically from about 30:70 to 70:30, and preferably from about 40:60 to 65:35 (An airlaid nonwoven material, comprising high core bicomponent fibers having a polyester core and a polyethylene sheath and a core to sheath ratio of greater than 1:1) [Col 5, lines 28-39]. 
When the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute." See MPEP 2131.03, II, Anticipation of Ranges. In the present case, the claimed range for the core to sheath ratio is “greater than 1:1” whereas the disclosed prior art range is from 10:90 to 90:10 (or 1:9 to 9:1). The claimed range of “greater than 1:1” is open-ended; however, the prior art range of up to 9:1 overlaps most, if not all, practical configurations of those embodiments encompassed by the range “greater than 1:1”.
According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of greater than 1:1 overlaps the prior art range of 10:90 to 90:10 (1:9 to 9:1).
Baker is analogous because it discloses nonwoven-based wipe material.
Regarding claims 8, 10, and 13-14, Baker discloses that the nonwoven material can comprise three layers wherein the first, second, and third layers each comprise cellulosic and synthetic fibers [0111]. The first layer can be coated with binder on its outer surface [0111]. The synthetic fibers can comprise bicomponent fibers [0083]. Examiner’s note: the aforementioned bicomponent fibers can be high core bicomponent fibers as disclosed above for claim 1. Such bicomponent fibers are also considered synthetic fibers as disclosed above. Therefore, Baker’s multilayer nonwoven configuration meets the claimed configurations (The airlaid nonwoven material of claim 1, comprising: a first layer comprising the high core bicomponent fibers; and a second layer comprising synthetic fibers – claim 8) (The airlaid nonwoven material of claim 1, comprising: a first layer comprising the high core bicomponent fibers and cellulose fibers, wherein the first layer is coated on at least a portion of its surface with a binder; a second layer comprising synthetic fibers; and a third layer comprising synthetic fibers – claim 10).
Regarding claims 13-14, in certain embodiments at least a portion of each outer layer is coated with binder [0119]. Examiner’s note: this means that the outer surface of Baker’s third layer can be coated with binder. Alternatively, Baker’s first, second, and third layers can correspond to the claimed third, second, and first, respectively (The airlaid nonwoven material of claim 1, comprising: a first layer comprising synthetic fibers; a second layer comprising the high core bicomponent fibers; and a third layer comprising cellulose fibers, wherein the third layer is coated on at least a portion of its surface with a binder – claim 13) (The airlaid nonwoven material of claim 13, wherein the second layer further comprises cellulose fibers – claim 14).
Regarding claim 9, Baker discloses that the bicomponent fibers can have a polyethylene terephthalate (PET) or polypropylene (PP) core [0084] [0094] and can have an eccentric configuration (The airlaid nonwoven material of claim 8, wherein the synthetic fibers comprise eccentric bicomponent fibers having a core material selected from the group consisting of polypropylene, poly (ethylene terephthalate), and combinations thereof) [0089].
Regarding claim 16, Baker discloses that the wipes can be embossed with an emboss plate (The airlaid nonwoven material of claim 1, wherein at least one layer comprises a pattern of indentations) [0206-208].
Regarding claim 17, the flushable nonwoven material can be used as a component of a wide variety of absorbent structures and products (An absorbent product, comprising the airlaid nonwoven material of claim 1) [0155].

Claims 2-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al as applied to claim 1 above, and further in view of Baker et al (USPGPUB 2012/0144611).
Regarding claim 2, the limitations of claim 1 have been set forth above. Examiner’s note: Hansen’s ranges of 10:90 to 90:10 and 30:70 to 70:30 for the core to sheath ratio overlap the claimed value of 7:3 (where the high core bicomponent fibers have a core to sheath ratio of about 7:3).
Regarding claim 3, Baker further discloses that the nonwoven wipe material can have a basis weight of from about 30 gsm to about 200 gsm (The airlaid nonwoven material of claim 1, having a basis weight of from about 50 gsm to about 100 gsm) [0019].
Regarding claim 4, the caliper of the nonwoven material can range from about 0.1 to about 18 mm and preferably from about 0.5 mm to about 4 mm (The airlaid nonwoven material of claim 1, having a caliper of from about 0.1 mm to about 7.5 mm) [0128].
Regarding claims 6-7, Baker discloses that the nonwoven material can comprise a mixture of one or more synthetic fibers [0076]. The relative weight percentages of the core and sheath components of the total fiber can be varied [0089]. Examiner’s note: the combination of the aforementioned disclosures means that the nonwoven material can comprise a mixture of both high and low bicomponent fibers (the bicomponent fibers are synthetic fibers). As disclosed above via Hansen, the bicomponent fibers can have a weight ratio of sheath and core components in the range of about 10:90 to 90:10, typically from about 30:70 to 70:30, and preferably from about 40:60 to 65:35. Therefore, the bicomponent fibers used in Baker’s nonwoven material can be high and/or low bicomponent fibers (The airlaid nonwoven material of claim 1, further comprising low core bicomponent fibers having a core to sheath ratio of less than 1:1 – claim 6).
Regarding claim 7, Baker discloses that the nonwoven material can comprise three layers wherein the first, second, and third layers each comprise cellulosic and synthetic fibers [0111]. The synthetic fibers can comprise bicomponent fibers [0083]. Examiner’s note: as discussed above for claim 6, Baker discloses using a combination of high and low core bicomponent fibers in the nonwoven material. Since the nonwoven material can have multiple layers, the high and low core bicomponent fibers can be used in separate layers and/or within a single layer (The airlaid nonwoven material of claim 6, comprising: a first layer comprising the high core bicomponent fibers; and a second layer comprising the high core bicomponent fibers and the low core bicomponent fibers – claim 7).

Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al as applied to claims 10 and 13 above, and further in view of Caputi et al (USPGPUB 2015/0342802).
Regarding claims 11-12, the limitations of claim 10 have been set forth above. Baker further discloses that the nonwoven material can be used as a component of a wide variety of absorbent structures, including but not limited to moist toilet tissue, wipes, diapers, feminine hygiene materials, incontinent devices, cleaning products, and associated materials [0155].
Baker is silent with regard to an acquisition material and an absorbent product comprising an acquisition material and an absorbent core.
Caputi discloses an absorbent element which can be used in disposable absorbent articles such as sanitary napkins, panty liners, baby diapers, adult incontinence articles and sweat pads [0001]. The absorbent articles include a fluid pervious topsheet, a backsheet, and an absorbent core comprised therebetween [0033]. The “absorbent core” indicates the combination of all layers and materials which are sandwiched between the topsheet and backsheet [0033]. The absorbent element can constitute the entire absorbent core or the absorbent core can comprise other layers and/or other absorbent elements [0033]. The absorbent element comprises a top layer and a bottom layer, each of which can comprise sub-layers [0047]. The top layer has the primary function of acquiring fluids with optional distributing functionality whereas the bottom layer has the primary function to act as a storage layer [0047]. The top layer is a fibrous nonwoven layer having a basis weight of from 20 to 100 gsm and a thickness from 0.2 to 5 mm [0050]. The nonwoven layers can be airbonded and can comprise bicomponent fibers and cellulosic fibers [0057-60]. The absorbent core can optionally include an additional distribution/acquisition layer positioned between the absorbent element and the backsheet [0110] [0112]. The additional acquisition layer preferably has a basis weight of 10 to 80 gsm [0112]. 
Caputi is analogous because it discloses absorbent articles comprising airlaid nonwoven material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Baker’s nonwoven material as either Caputi’s top layer of the absorbent element or as the additional acquisition layer.  One of ordinary skill in the art would have been motivated to use Baker’s nonwoven for such components because Baker discloses that the inventive nonwoven material can be used as a component for various absorbent articles which are the same as those disclosed by Caputi and Baker’s nonwoven material uses the same material and has the proper basis weight and caliper required for such components as disclosed by Caputi (see claims 3-4 above for basis weight and caliper disclosures by Baker). Examiner’s note: in the case where Baker’s nonwoven material is used for Caputi’s top layer of the absorbent element, the bottom layer of Caputi’s absorbent element corresponds to the claimed “absorbent core” and the top layer corresponds to the claimed “acquisition material”. In the case where Baker’s nonwoven material is used as an additional acquisition layer, Caputi’s absorbent element corresponds to the claimed “absorbent core” (An acquisition material, comprising the airlaid nonwoven material of claim 10 – claim 11) (An absorbent product, comprising the acquisition material of claim 11 and an absorbent core – claim 12).
Regarding claim 15, the limitations of claim 13 have been set forth above.
Baker is silent with regard to using SAP in the nonwoven material.
Caputi further discloses that the bottom layer of the absorbent element can comprise one or more sub-layers including SAP layers [0067] [0070-76]. The SAP absorb at least 10 times their weight of an aqueous 0.9% saline solution and can be localized in one or more layers that comprise or are essentially made of SAP [0073]. SAP can be comprised in at least one or more of the inner sub-layers [0084-85]. The presence of SAP in the bottom layer can reduce rewet and improve acquisition speed and store the fluid away from the body [0085].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an intermediate SAP layer to Baker’s nonwoven laminate (The airlaid nonwoven material of claim 13, further comprising an intermediate SAP layer comprising super absorbent polymer).  One of ordinary skill in the art would have been motivated to add such a layer because this would enhance the absorbance of Baker’s nonwoven wipe material, reduce rewet, and improve acquisition speed as disclosed by Caputi.

Response to Arguments
Applicant's arguments on page 6, with regard to the objection to the specification have been fully considered but they are not persuasive. Applicant argues that the noted terms are used in the proper manner throughout the specification and points to paragraphs [0041] and [0051] of the disclosure.
Examiner’s response: See paragraphs [047], [051], [074-78], and [081] of the original disclosure. For example, “Trevira-255” should be “TREVIRA-255” or include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. “Weyco CF401” in paragraph [051] should be likewise capitalized or include a proper symbol. Paragraph [074] lists many trade marks which should be capitalized or include a proper symbol.
Applicant’s arguments, see pages 7-8, filed 10/25/2022, with respect to the rejections of claims 1, 3-5, 8-14, and 16-17 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ren et al (USPGPUB 2020/0392658) and claims 2, 6-7, and 15 under 35 U.S.C. 103 as being unpatentable over Ren et al as applied to claims 1 and 13 above, and further in view of Ren et al (USPGPUB 2020/0392658) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of Baker et al (USPGPUB 2012/0144611) and Baker et al in view of Caputi et al (USPGPUB 2015/0342802). See above for the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781